Opinion by
Rice, P. J.,
The charge against this defendant was that he did "have concealed in his dwelling house, a number of beer bottles and beer boxes that have been duly registered according to law, belonging to John Di Filfippo, and others, bottlers, of Philadelphia, Pa., and that he is using the said beer bottles, and beer boxes, for his own use and benefit contrary to,” etc. For the reasons stated *644in Commonwealth v. Barbono, ante, p. 637, we are of opinion that this does not constitute a penal offense within the constitutional provisions of the act of 1911. Therefore, although the defendant pleaded guilty, there was no authority of law for imposing upon him the penalty prescribed by the act. A voluntary plea of guilty, would have been a waiver of irregularities, but was not a waiver of objection going to the justice’s jurisdiction over the subject-matter.
The judgment is affirmed.